      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 1 of 22



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAQUETA WILLIAMS,                      :     CIVIL ACTION
                                       :     NO. 20-03387
           Plaintiff,                  :
                                       :
     v.                                :
                                       :
ROC NATION, LLC, et al.,               :
                                       :
           Defendants.                 :



          MEMORANDUM GRANTING IN PART AND DENYING IN PART
                  DEFENDANTS’ MOTIONS TO DISMISS


EDUARDO C. ROBRENO, J.                             October 21, 2020

I.   INTRODUCTION

     This case involves claims by Saqueta Williams (“Plaintiff”)

against Roc Nation, LLC; Robert Rihmeek Williams (“Meek Mill”);

Shawn Corey Carter; Amazon.com, Inc.; and The Intellectual

Property Corporation (collectively, “Defendants”) for

defamation, presentation of false light, intentional infliction

of emotional distress, and civil conspiracy.

     All Defendants move to dismiss the Complaint for failure to

state a claim. Defendants Roc Nation, Meek Mill, and Shawn Corey

Carter also move to dismiss for lack of personal jurisdiction.

For the reasons that follow, the Court will deny Defendants’

Motions to Dismiss the defamation and false light claims and

will grant without prejudice Defendants’ Motions to Dismiss the
       Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 2 of 22



intentional infliction of emotional distress and civil

conspiracy claims.


II.   BACKGROUND1

      Plaintiff’s claims arise from Free Meek, a five-part

documentary series created, produced, and published by

Defendants.2 The 2019 series explores rapper Meek Mill’s

experience with the Philadelphia criminal justice system. During

the fourth episode, entitled Filthadelphia, investigative

reporter Paul Solotaroff discusses the Philadelphia District

Attorney’s “Do Not Call List,” which identifies police officers

with histories of arrests, disciplinary actions, or providing

false testimony. According to the Complaint, the District

Attorney directed prosecutors not to call some of the officers

on the list as witnesses in criminal prosecutions. Compl. ¶ 32,

ECF No. 1.

      Solotaroff states: “Now there is a new District Attorney in

town, and just the last couple of months we have been learning




1     As required at the motion to dismiss stage, the Court accepts all well-
pled factual allegations as true. See Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007).
2     Although Plaintiff did not attach a copy of Free Meek as an exhibit to
her Complaint, the Court “may consider an undisputedly authentic document
that a defendant attaches as an exhibit to a motion to dismiss if the
plaintiff’s claims are based on the document.” Pension Ben. Guar. Corp. v.
White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (citing Cortec
Indus., Inc. v. Sum Holding, L.P., 949 F.2d 42, 48 (2d Cir. 1991), cert.
denied, 503 U.S. 960 (1992)). Therefore, the Court may consider the
documentary at this stage of the litigation.


                                      2
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 3 of 22



from the District Attorney’s Office about a list of dirty and

dishonest cops.” Id. ¶ 48. Attorney Bradley Bridge, a well-known

attorney for the Defender Association of Philadelphia, also

provides commentary on the “Do Not Call List,” stating, “The

DA’s Office generated a specific list that has 66 names of

police officers on it. There have been findings by the police

department that the officers have lied to internal affairs, to

other police officers, or in court.” Id. ¶ 49.

    During Bridge’s commentary, an image of Plaintiff is

briefly displayed on the screen. Plaintiff, who served as a

Philadelphia police officer from 2010 until 2017, appeared on

the “Do Not Call List” because she had previously been arrested

and charged with assault, possession of an instrument of crime,

and recklessly endangering another person after drawing her

firearm during an off-duty confrontation. In February 2019, a

jury acquitted Plaintiff of all charges stemming from the off-

duty incident. According to Plaintiff, neither the Philadelphia

Police Department nor the Office of the Philadelphia District

Attorney ever found that she “lied to internal affairs, to other

police officers, or in court.” Id.

    Plaintiff alleges that juxtaposing her image with Bridge’s

comments and with photographs of officers placed on the “Do Not

Call List” as a result of their dishonest conduct communicates

the false implication that she is a “dirty, corrupt, immoral,

                                   3
       Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 4 of 22



and dishonest” police officer who lied to internal affairs, to

other officers, and/or in court. Id. ¶ 51. Her claims in the

instant action arise from this display of her image.3


III. LEGAL STANDARD

     A party may move to dismiss a complaint for lack of

personal jurisdiction. Fed. R. Civ. P. 12(b)(2). In deciding a

motion to dismiss for lack of jurisdiction, “a court is required

to accept the plaintiff’s allegations as true, and is to

construe disputed facts in favor of the plaintiff.” Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009)

(quoting Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457

(3d Cir. 2003)).

     A party may also move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When reviewing such a motion, the Court is “required

to accept as true all allegations in the complaint and all

reasonable inferences that can be drawn from [the allegations]

after construing them in the light most favorable to the non-

movant.” Conard v. Pa. State Police, 902 F.3d 178, 182 (3d Cir.

2018) (quoting Jordan v. Fox, Rothschild, O’Brien & Frankel, 20


3     This is Plaintiff’s second lawsuit arising from the same set of facts.
Plaintiff voluntarily dismissed her claims in the first action without
prejudice on April 29, 2020, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i). See Williams v. Roc Nation, LLC, No. 2:20-cv-00122 (E.D.
Pa.). In that action, Plaintiff brought claims for defamation per se and
negligent infliction of emotional distress.

                                      4
       Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 5 of 22



F.3d 1250, 1261 (3d Cir. 1994)). However, “the tenet that a

court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007)). To survive a motion to dismiss for

failure to state a claim, a complaint must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S.

at 570).


IV.   DISCUSSION

      A.   Personal Jurisdiction

      Defendants do not dispute that the Court has personal

jurisdiction over Amazon.com and The Intellectual Property

Corporation. However, Defendants Roc Nation, Shawn Corey Carter,

and Meek Mill argue the Court has neither general nor specific

jurisdiction over them. Plaintiff contends the Court has both.

For the reasons stated below, Plaintiff has sufficiently alleged

facts supporting the Court’s exercise of specific jurisdiction

over the Defendants in question.

      A plaintiff bears “[t]he burden of demonstrating the facts

that establish personal jurisdiction.” Metcalfe v. Renaissance


                                    5
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 6 of 22



Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (quoting Pinker

v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002)). If a

defendant raises a jurisdictional defense, “the plaintiff must

‘prov[e] by affidavits or other competent evidence that

jurisdiction is proper.’” Id. (quoting Dayhoff Inc. v. H.J.

Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996)). If the district

court does not hold an evidentiary hearing, a plaintiff “need

only establish a prima facie case of personal jurisdiction.” Id.

(quoting O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d

Cir. 2007)).

    A federal court may exercise personal jurisdiction over a

non-resident defendant on two bases: (1) general jurisdiction

and (2) specific jurisdiction. General jurisdiction exists where

a defendant’s contacts with the forum “are so ‘continuous and

systematic’ as to render them essentially at home in the forum

State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

919 (2011)). Where general jurisdiction is present, a court has

personal jurisdiction over the defendant “even if the

plaintiff’s cause of action arises from the defendant’s non-

forum related activities.” Remick v. Manfredy, 238 F.3d 248, 255

(3d Cir. 2001) (citing Vetrotex Certainteed Corp. v. Consol.

Fiber Glass Prod. Co., 75 F.3d 147, 151 n.3 (3d Cir. 1996)).



                                   6
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 7 of 22



    In contrast, specific jurisdiction “is present only if the

plaintiff’s cause of action arises out of a defendant’s forum-

related activities, such that the defendant ‘should reasonably

anticipate being haled into court’ in that forum.” Id.

(quoting Vetrotex, 75 F.3d at 151) (internal quotation marks

omitted). Consistent with the Due Process Clause of the

Fourteenth Amendment, courts may exercise specific jurisdiction

only over defendants with “certain minimum contacts with [the

forum] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

Pennsylvania’s long-arm statute extends personal jurisdiction

“to the fullest extent allowed under the Constitution of the

United States.” 42 Pa. Cons. Stat. § 5322(b).

    Where——as here——a plaintiff claims a non-resident defendant

committed an intentional tort, a court may exercise specific

jurisdiction if: (1) the defendant “committed an intentional

tort”; (2) the plaintiff “felt the brunt of the harm caused by

that tort in the forum, such that the forum can be said to be

the focal point of the harm suffered by the plaintiff as a

result of the tort”; and (3) the defendant “expressly aimed his

tortious conduct at the forum, such that the forum can be said

to be the focal point of the tortious activity.” IMO Indus.,

                                   7
         Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 8 of 22



Inc. v. Kiekert AG, 155 F.3d 254, 256 (3d Cir. 1998) (applying

Calder v. Jones, 465 U.S. 783 (1984)).

    Plaintiff easily satisfies the first two requirements.

First, she sufficiently alleges Defendants committed the

intentional torts of defamation and false light. See infra

Sections IV.B.1-2. Second, Plaintiff is domiciled in

Pennsylvania, and the communication at issue pertains to her

role as a Philadelphia police officer. Plaintiff plausibly

alleges she suffered the brunt of the alleged harm in the forum

state.

    Defendants Roc Nation, Shawn Corey Carter, and Meek Mill

contend Plaintiff cannot satisfy the final requirement——i.e.,

that they “expressly aimed” the tortious conduct at the forum——

because Amazon.com distributes Free Meek to a global audience

and the series does not evince an intent to interact with the

forum. This argument is unpersuasive. Defendants’ documentary is

based on Meek Mill’s experience in Philadelphia. Defendants

filmed the documentary largely in and around the city, and the

series contains multiple interviews with Philadelphia residents.

By Defendants’ own admission, the documentary seeks to spotlight

“how Philadelphia police, prosecutors, and courts failed to

serve the ends of justice in the case of Meek Mill, who was

arrested in Philadelphia as a teenager.” Defs.’ Mot. to Dismiss

1, ECF No. 19-1. The allegedly tortious activity concerns the

                                      8
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 9 of 22



Philadelphia District Attorney’s “Do Not Call List” and

Plaintiff’s role as a Philadelphia police officer.

    For these reasons, Plaintiff sufficiently alleges that

Defendants “expressly aimed [their] tortious conduct at the

forum, such that the forum can be said to be the focal point of

the tortious activity.” IMO Indus., 155 F.3d at 256.

Amazon.com’s decision to distribute the series worldwide does

not dictate a different outcome, and Defendants’ reliance on

Gorman v. Jacobs, 597 F. Supp. 2d 541, 548 (E.D. Pa. 2009), and

Remick, 238 F.3d at 259, to claim otherwise is misplaced. Those

cases involve photographs and statements originating outside the

forum and posted on globally accessible websites. The Gorman

defendants’ only references to Pennsylvania were made “in

passing,” and their only contacts with the forum were via their

internet activity. 597 F. Supp. 2d at 550. In Remick, the goal

of the website at issue was to provide information about a

defendant who was an Indiana resident. 238 F.3d at 259; see also

Marks v. Alfa Grp., No. 08-5651, 2009 WL 1838358, at *6 (E.D.

Pa. June 25, 2009) (finding no personal jurisdiction over a

foreign defendant in a defamation claim where “the Releases . .

. had no readily apparent connection with Pennsylvania”),

aff’d, 369 F. App’x 368 (3d Cir. 2010).

    In contrast, the instant action involves a multi-part

documentary series about and filmed primarily in the forum,

                                   9
       Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 10 of 22



which happens to be available to a worldwide audience. Where, as

here, the forum serves as the focal point of Defendants’

allegedly tortious behavior, the “added wrinkle of the

internet,” Gorman, 597 F. Supp. 2d at 547, does not place

Defendants beyond the Court’s jurisdiction.

     Because Defendants expressly aimed their conduct at the

forum and could reasonably have anticipated “being haled into

court” in Pennsylvania——and Philadelphia, in particular——as a

result of their forum-state activities, the Court’s assertion of

jurisdiction comports with traditional notions of fair play and

substantial justice. See Remick, 238 F.3d at 255.

     Therefore, the Court will deny the Motion to Dismiss for

lack of personal jurisdiction.4

     B.    Failure to State a Claim

     Defendants allege Plaintiff’s Complaint fails to state a

claim under the four theories on which she relies. For the

reasons that follow, the Complaint states claims for defamation

(Count I) and false light (Count II) but fails to state claims

for intentional infliction of emotional distress (Count III) and

civil conspiracy (Count IV).




4     Because Plaintiff has established a prima facie case of specific
jurisdiction with respect to all Defendants, the Court need not reach
Defendants Roc Nation, Shawn Corey Carter, and Meek Mill’s argument that the
Court lacks general jurisdiction over them.


                                     10
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 11 of 22



          1.    Defamation

    A communication is defamatory “if it tends so to harm the

reputation of another as to lower him in the estimation of the

community or to deter third persons from associating or dealing

with him.” Thomas Merton Ctr. v. Rockwell Int’l Corp., 442 A.2d

213, 215 (Pa. 1981) (quoting Birl v. Phila. Elec. Co., 167 A.2d

472, 475 (Pa. 1960)).

    In an action for defamation under Pennsylvania law, the

plaintiff must prove: (1) the defamatory character of the

communication; (2) its publication by the defendant; (3) its

application to the plaintiff; (4) the understanding by the

recipient of its defamatory meaning; (5) the understanding by

the recipient of it as intended to be applied to the plaintiff;

(6) special harm resulting to the plaintiff from its

publication; and (7) abuse of a conditionally privileged

occasion. 42 Pa. Cons. Stat. § 8343(a).

    Plaintiff’s defamation claim relies on a theory of

defamation by implication. Pennsylvania law permits such a

theory where “the words utilized themselves are not defamatory

in nature” but “the context in which the[] statements are issued

creates a defamatory implication.” Mzamane v. Winfrey, 693 F.

Supp. 2d 442, 477 (E.D. Pa. 2010) (Robreno, J.) (citing Thomas

Merton Ctr., 442 A.2d at 217); see also Graboff v. Colleran

Firm, 744 F.3d 128, 136 (3d Cir. 2014) (“[D]efamation may be

                                   11
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 12 of 22



established where a statement, viewed in context, creates a

false implication.”).

    Taken as true, the facts alleged in Plaintiff’s Complaint

state a claim for defamation. Plaintiff plausibly alleges the

juxtaposition of her image with Bridge’s statement that “[t]here

have been findings by the police department that the officers

have lied to internal affairs, to other police officers, or in

court,” Compl. ¶ 49, ECF No. 1, creates an implication that

tends to harm her reputation——i.e., that she was placed on the

list because she is dishonest. Defendants do not dispute that

they published the communication. Further, the allegedly

defamatory implication results from the display of Plaintiff’s

photograph and therefore applies to her. Plaintiff plausibly

alleges that a reasonable viewer would both understand the

defamatory implication and would understand that it applies to

her. Finally, she plausibly alleges injuries resulting from the

alleged defamation.

    In a suit involving defamation of a public official where

the challenged statements relate to official conduct, a

plaintiff must also establish that the defendant acted with

“actual malice” in publishing the statement. N.Y. Times Co. v.

Sullivan, 376 U.S. 254, 280 (1964). It is uncontested that

Plaintiff is a public official for the purposes of First

Amendment analysis, and that the challenged statements concern

                                   12
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 13 of 22



her role as a police officer. See Coughlin v. Westinghouse

Broad. & Cable, Inc., 603 F. Supp. 377, 385 (E.D. Pa. 1985)

(“Courts have consistently treated police officers as public

officials within the meaning of New York Times.”), aff’d, 780

F.2d 340 (3d Cir. 1985); see also Hammerstone v. Solebury Twp.,

No. 94-4515, 1994 WL 612794, at *7 (E.D. Pa. Nov. 7, 1994)

(determining that the plaintiff, a police officer, is a public

official for the purposes of his defamation claim). In an

ordinary defamation case, actual malice is defined as “knowledge

that [the defamatory statement] was false or . . . reckless

disregard of whether it was false or not.” N.Y. Times Co., 376

U.S. at 280.

    However, the Third Circuit has held that the actual malice

standard has an additional element in defamation-by-implication

cases. Kendall v. Daily News Publ’g Co., 716 F.3d 82, 89 (3d

Cir. 2013). In such cases, “the alleged defamatory statement has

two possible meanings, one that is defamatory and one that is

not.” Id. Therefore, a plaintiff must demonstrate not only that

the defendant “either knew that the defamatory meaning of their

statement was false or were reckless in regard to the defamatory

meaning’s falsity,” but also that the defendant intended to

communicate the defamatory implication. Id. To satisfy this

“communicative intent” element, a plaintiff must demonstrate

“that the defendant either intended to communicate the

                                   13
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 14 of 22



defamatory meaning or knew of the defamatory meaning and was

reckless in regard to it.” Id. This inquiry is “subjective [in]

nature” and “requires that there be some evidence showing,

directly or circumstantially, that the defendants themselves

understood the potential defamatory meaning of their statement.”

Id. at 93.

    Defendants argue Plaintiff has not met the pleading

standard. To do so, they rely on two cases from courts in this

circuit dismissing defamation-by-implication claims for failure

to plead actual malice. In Pace v. Baker-White, 432 F. Supp. 3d

495, 515 (E.D. Pa. 2020), appeal filed, No. 20-1308 (3d Cir.

2020), the plaintiff “offer[ed] no facts——nor [could] he——to

plausibly support Defendants’ knowledge of falsity of any of the

challenged statements.” In Earley v. Gatehouse Media

Pennsylvania Holdings, Inc., No. 3:12-1886, 2015 WL 1163787, at

*3 (M.D. Pa. Mar. 13, 2015), the plaintiff “fail[ed] to provide

any facts that could plausibly demonstrate that defendant acted

with actual malice regarding either the falsity or communicative

intent elements” needed to plead actual malice.

    Defendants also argue that the broader context of the

documentary belies a finding of actual malice. Specifically,

they cite the documentary’s inclusion of a 6ABC television news

clip in which an anchor explains that officers are placed on the

“Do Not Call List” for offenses including “assault, drug

                                   14
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 15 of 22



dealing, mishandling evidence, [and] lying to authorities.”

Defs.’ Mot. to Dismiss 5, ECF No. 17-1. Defendants also

highlight that the documentary displays the snippet from the

Inquirer article containing the actual reason Plaintiff was

placed on the list.

    While Defendants may pursue the argument that this context

precludes a finding of actual malice before the fact finder, the

argument fails at the motion-to-dismiss stage. Unlike the

plaintiffs in Pace and Earley, Plaintiff satisfies the “falsity”

element by plausibly alleging that Defendants knew the

defamatory implication was false because they possessed the

Philadelphia Inquirer article detailing the true reason for her

inclusion on the “Do Not Call List” (i.e, her arrest for an off-

duty confrontation) and in fact featured that article in the

documentary. See Pace, 432 F. Supp. 3d at 515; Earley, 2015 WL

1163787, at *3.

    With respect to the “communicative intent” element,

Plaintiff plausibly alleges that Defendants either intended to

communicate the defamatory implication or knew of the defamatory

implication and were reckless in regard to it. Specifically, she

avers that although Defendants knew of the true reason for

Plaintiff’s placement on the “Do Not Call List,” they chose to

juxtapose her image with audio describing the officers on the

list as having “lied to internal affairs, to other police

                                   15
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 16 of 22



officers, or in court.” Compl. ¶ 49, ECF No. 1. The snippet from

the article detailing the reason for Plaintiff’s inclusion on

the list appears in small print and scrolls rapidly on the

screen, making it virtually unreadable and undermining

Defendants’ argument that the article’s inclusion belies a

finding of actual malice. For these reasons, Plaintiff

adequately pleads actual malice. See Byars v. Sch. Dist. of

Phila., No. 12-121, 2015 WL 4876257, at *9 (E.D. Pa. Aug. 13,

2015) (denying motion for summary judgment on defamation-by-

implication claim because a reasonable fact finder could

conclude that defendants acted with actual malice).

    For these reasons, the Court will deny Defendants’ Motions

to Dismiss Plaintiff’s defamation claim.


          2.    False Light Invasion of Privacy

    Under Pennsylvania law, the tort of false light invasion of

privacy “imposes liability on a person who publishes material

that ‘is not true, is highly offensive to a reasonable person,

and is publicized with knowledge or in reckless disregard of its

falsity.’” Graboff v. Colleran Firm, 744 F.3d 128, 136 (3d Cir.

2014) (quoting Larsen v. Phila. Newspapers, Inc., 543 A.2d 1181,

1188 (Pa. Super. Ct. 1988) (en banc)). Pennsylvania courts

“consistently apply the same analysis” to defamation and false




                                   16
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 17 of 22



light claims “when the causes of action are based on the same

set of underlying facts.” Id. at 137.

     Plaintiff’s Complaint states a claim for false light. For

the reasons discussed in the Court’s analysis of Plaintiff’s

defamation claim, see supra Section IV.B.1, Plaintiff has

sufficiently pled that the implication at issue is not true, and

that Defendants published the communication with knowledge or in

reckless disregard of that falsity. Additionally, Plaintiff

plausibly alleges that the implication that one “lied to

internal affairs, to other police officers, or in court,” Compl.

¶ 49, ECF No. 1, would be highly offensive to a reasonable

person.

     Therefore, the Court will deny Defendants’ Motions to

Dismiss Plaintiff’s false light invasion of privacy claim.


          3.    Intentional Infliction of Emotional Distress

     To prevail on a claim for intentional infliction of

emotional distress (“IIED”), a plaintiff must, “at the least,

demonstrate intentional outrageous or extreme conduct by the

defendant, which causes severe emotional distress to the

plaintiff.” Reedy v. Evanson, 615 F.3d 197, 231 (3d Cir. 2010)

(quoting Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super. Ct.

2005)).

     Pennsylvania courts have found liability on IIED claims


                                   17
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 18 of 22



“only where the conduct has been so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Id. at 231–32 (quoting

Field v. Phila. Elec. Co., 565 A.2d 1170, 1184 (Pa. Super. Ct.

1989)); see also Cheney v. Daily News L.P., 654 F. App’x 578,

583–84 (3d Cir. 2016) (“Pennsylvania courts have found extreme

and outrageous conduct only in the most egregious of situations,

such as mishandling of a corpse, reckless diagnosis of a fatal

disease, and having sexual contact with young children.”).

    In Cheney v. Daily News, L.P., 102 F. Supp. 3d 708 (E.D.

Pa. 2015), aff’d in part, rev’d in part on other grounds, 654 F.

App’x 578 (3d Cir. 2016), a Philadelphia firefighter sued the

New York Daily News for intentional infliction of emotional

distress, inter alia, based on the use of his photograph in a

newspaper article about a fire department sex scandal in which

he was entirely uninvolved. The article was titled “Heated Sex

Scandal Surrounds Philadelphia Fire Department: ‘It's Bad

Stuff.’” Cheney, 654 F. App’x at 580. A photograph of the

plaintiff in his Philadelphia Fire Department uniform appeared

below the headline with the caption, “Philadelphia firefighter

Francis Cheney holds a flag at a 9/11 ceremony in 2006.” Id. The

newspaper moved to dismiss for failure to state a claim.



                                   18
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 19 of 22



    The District Court concluded that while “[b]eing falsely

implicated in lewd or lascivious conduct is unfair and

unfortunate,” the article was not “extreme and outrageous” under

Pennsylvania law. Cheney, 102 F. Supp. 3d at 718. The Third

Circuit affirmed the District Court’s dismissal of the claim.

Cheney, 654 F. App’x at 583 (“[T]he article does not rise to the

level of ‘extreme and outrageous.’”).

    Likewise, while the allegedly false message Free Meek

conveys about Plaintiff may state a claim for tortious conduct,

it is not “extreme and outrageous” under Pennsylvania law. See

id. Defendants’ alleged conduct does not exceed “all possible

bounds of decency,” nor is it “utterly intolerable in a

civilized community.” See Reedy, 615 F.3d at 232 (quoting

Field, 565 A.2d at 1184).

    Therefore, the Court will grant Defendants’ Motions to

Dismiss Plaintiff’s IIED claim. The Court will dismiss the claim

without prejudice and with leave to amend.


          4.    Civil Conspiracy

    To state a claim for civil conspiracy, a plaintiff must

allege: “1) a combination of two or more persons acting with a

common purpose to do an unlawful act or to do a lawful act by

unlawful means or for an unlawful purpose; 2) an overt act done

in pursuance of the common purpose; and 3) actual legal damage.”


                                   19
         Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 20 of 22



Kline v. Sec. Guards, Inc., 386 F.3d 246, 262 (3d Cir. 2004)

(quoting McGuire v. Shubert, 722 A.2d 1087, 1092 (Pa. Super. Ct.

1998)). A cause of action for conspiracy requires “that two or

more persons combine or enter an agreement” to engage in the

unlawful conduct. Swartzbauer v. Lead Indus. Ass’n, 794 F. Supp.

142, 144 (E.D. Pa. 1992) (quoting Burnside v. Abbott Labs., 505

A.2d 973, 980 (Pa. Super. Ct. 1985)).

    Additionally, “[p]roof of malice, i.e., an intent to

injure, is essential in proof of a conspiracy.” Thompson Coal

Co. v. Pike Coal Co., 412 A.2d 466, 472 (Pa. 1979). In this

context, “malice requires that the conspirators act with the

sole purpose of injuring the plaintiff.” Sarpolis v. Tereshko,

625 F. App’x 594, 601 (3d Cir. 2016) (citing Thompson Coal Co.,

412 A.2d at 472); see also Conquest v. WMC Mortg. Corp., 247 F.

Supp. 3d 618, 637 (E.D. Pa. 2017) (dismissing a civil conspiracy

claim where the plaintiff “fail[ed] to allege any facts that

suggest[ed] the [defendants] acted contrary to their own

legitimate business interests or with the sole intent to harm

him”).

    Plaintiff’s civil conspiracy claim fails because she pleads

neither an agreement nor malice. First, Plaintiff’s allegations

that Defendants “jointly participated in the creation,

production and publishing of [Free Meek],” Compl. ¶ 12, ECF No.

1, with “a common purpose” to harm her, id. ¶ 144, are

                                      20
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 21 of 22



conclusory and insufficient to establish that Defendants

combined or agreed to engage in the challenged conduct. See

Adams v. Teamsters Loc. 115, 214 F. App’x 167, 175 (3d Cir.

2007) (“[C]onclusory allegations of ‘concerted action,’ without

allegations of fact that reflect joint action, are insufficient

to meet [the pleading requirement].”) (citing Lynn v. Christner,

184 F. App’x. 180, 184 (3d Cir. 2006)).

    Second, Plaintiff’s argument that Defendants’ “central

focus” in publishing her image was to brand her “with the label

that she was a corrupt, dishonest, lying and perjuring police

officer, knowing or with reckless disregard that she was not

such a police officer,” Pl.’s Resp. to Defs.’ Mot. to Dismiss

32, ECF No. 26-1, is unpersuasive. The segment of the

documentary at issue clearly aims to inform viewers about the

existence of the “Do Not Call List” and, ostensibly, the reasons

officers are placed on the list. It is implausible that

Defendants’ “sole purpose” in briefly displaying Plaintiff’s

image as part of this exposition was to injure her. See

Sarpolis, 625 F. App’x at 601.

    Therefore, the Court will grant Defendants’ Motions to

Dismiss Plaintiff’s civil conspiracy claim. The Court will

dismiss the claim without prejudice and with leave to amend.




                                   21
      Case 2:20-cv-03387-ER Document 30 Filed 10/21/20 Page 22 of 22



V.   CONCLUSION

     For the foregoing reasons, the Court will deny Defendants’

Motions to Dismiss Counts I and II of the Complaint and will

grant without prejudice Defendants’ Motions to Dismiss Counts

III and IV. An order consistent with this memorandum will issue.




                                   22
